PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
PETERSON, Steven, B.
Application No. 16/902,585
Filed: 16 Jun 2020
For: APPENDAGE SUPPORT FOR CHILD SEAT

:
:
:
:	DECISION ON PETITION
:
:


This is a decision on the constructive petition under 37 CFR 1.181, filed June 27, 2021, requesting withdrawal of the holding of abandonment of the above-identified application.

The petition under 37 CFR 1.181 is DISMISSED.

Any further reconsideration must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  This is not final agency action within the meaning of 5 U.S.C. § 704.

This application was held abandoned on  June 5, 2021 for failure to timely submit the issue fee within three months of the mailing of the  March 4, 2021 Notice of Allowance and Fee(s) Due. 
A Notice of Abandonment was mailed on June 21, 2021.


Petitioner argues the application is not abandoned, asserting the Office should accept the June 21, 2021 payment of the $600 issue fee as timely filed because it was mailed within three months of the Corrected Notice of Allowability, mailed March 22, 2021.

The notice of allowance, mailed March 4, 2021, required submission of the issue fee and a  completed Issue Fee Transmittal (or its equivalent) by June 4, 2021. 

Petitioner is reminded that a notice of allowance and a notice of allowability set forth separate and distinct requirements. The March 4, 2021 notice of allowance was never withdrawn. The March 4, 2021 Notice states, “…THE ISSUE FEE AND PUBLICATION FEE (IF REQUIRED) MUST BE PAID WITHIN THREE MONTHS FROM THE MAILING DATE OF THIS NOTICE OR THIS APPLICATION SHALL BE REGARDED AS ABANDONED. THIS STATUTORY PERIOD CANNOT BE EXTENDED. SEE 24 U.S.C. 151.” The requirement to pay the issue fee within 3 months from the mailing date of the Notice of Allowance is statutory in nature, and it cannot be waived. The time period for payment of the fee cannot be extended. The Office has no discretion in this matter. The application became abandoned on June 5, 2021 for failure to pay the required issue fee.

Please note the March 22, 2021 Corrected Notice of Allowability set a three month period to file a reply complying with “requirements noted below.”  However, the examiner did not check any boxes below the statement. In short, the March 22, 2021 Corrected Notice of Allowability did not require any action on the part of applicant. The only period running against applicant was the one set in the March 4, 2021 Notice of Allowance.

The petition under 37 CFR 1.181 to withdraw the holding of abandonment is dismissed.

Petitioner is encouraged to file a petition under 37 CFR 1.137(a). A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d).  Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  

The $210 petition fee paid with the present petition is not required, as a petition under 37 CFR 1.181 is a feeless petition. Petitioner may request a refund of the $210 petition fee paid on June 27, 2021, or request that the fee be applied toward the $1050 small entity Rule 137(a) petition fee.

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop Petition
			Commissioner for Patents
			P.O. Box 1450
			Alexandria, VA 22313-1450

By FAX:		(571) 273-8300 
			Attn: Office of Petitions

 
By hand:		Customer Service Window
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

Registered users may also submit correspondence via EFS-Web.


Telephone inquiries related to this decision may be directed to the undersigned at (571) 272-3230.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET